Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
Response to Arguments
The amendment filed 08/03/2021 identifies claims 1, 3, and 7 being amended.  Therefore, claims 1-5 and 7 are currently pending examination, with claim 6 being previously cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processor programmed to “detect the pressurizing force that the pair of electrodes apply to a workpiece…determine whether or not the welding is performed in a normal state based on change tendency including a rate of change of the pressurizing force during a period in which the pressurizing force increases…when the pressurizing force is increasing at a rate of change greater than or equal to a first threshold, stop a control for holding the electrodes in a same position after the supply of electric current is started while controlling the electrode drive motor to decrease the rate of change of the pressurizing force…when the pressurizing force is decreasing at a rate of change greater than or equal to a second threshold, stop control for holding the electrodes in a same position after the supply of electric current is started while 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation processor has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “processor” coupled with functional language programmed to “detect the pressurizing force that the pair of electrodes apply to a workpiece…determine whether or not the welding is performed in a normal state based on change tendency including a rate of change of the pressurizing force during a period in which the pressurizing force increases…when the pressurizing force is increasing at a rate of change greater than or equal to a first threshold, stop a control for holding the electrodes in a same position after the supply of electric current is started while controlling the electrode drive motor to decrease the rate of change of the pressurizing force…when the pressurizing force is 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
With respect to “processor”-Figure 2 shows control apparatus 18, where paragraph 0028 discloses 18 including a CPU, which is considered to refer to the claimed processor.  
With respect to “detecting pressurizing force”-paragraph 0058 discloses that “pressurizing force detection part 66 detects the value of the electric current supplied to the electrode drive motor 34 at a predetermined time. The pressurizing force detection part 66 can estimate the pressurizing force P based on the value of the electric current supplied to the electrode 
With respect to “when the pressurizing force is increasing at a rate of change greater than or equal to a first threshold”-Paragraph 0049 discloses that the pressurizing force increases in accordance with the growth of the nugget 78.  Position control part 69 keeps the position of the movable electrode 30 to the position at the time when the pressurizing force reached the first pressurizing force Ps and as nugget 78 shrinks the pressurizing force gradually decreases due to the elastic deformation of gun arms 35/36.  As nugget 78 shrinks, the electric current supplied to motor 34 decreases.  Paragraph 0059 discloses the use of determination part 70 that acquires the pressurizing force at time t1 and at time t2 and calculates the inclination of the pressurizing force by ((P2-P1)/Δt); paragraph 0060 discloses that “…the inclination of the pressurizing force when the pressurizing force increases is greater than the inclination in the normal case that is represented by the graph A. According to the present embodiment, the storage part 62 stores a judgement range for the inclination of the pressurizing force at a time when a predetermined time elapses after the start of the supply of electric current. The determination part 70 compares the inclination of the pressurizing force with the judgement range for inclination of the pressurizing force. The determination part 70 determines that the welding is performed in the abnormal state when the inclination of the pressurizing force is deviated 
With respect to “when the pressurizing force is decreasing”-Paragraph 0069 discloses “The control apparatus 15 according to the present embodiment can perform an auxiliary control for correcting the pressurizing force when the determination part 70 determines that the welding is performed in an abnormal state. First, an example of performing the auxiliary control during the period in which the pressurizing force decreases will be described. The inclination of the pressurizing force may become too small during the period in which the pressurizing force 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As detailed above, “processor” is considered a generic placeholder that is programmed to “detect the pressurizing force that the pair of electrodes apply to a workpiece…determine whether or not the welding is performed in a normal state based on change tendency including a rate of change of the pressurizing force during a period in which the pressurizing force increases…when the pressurizing force is increasing at a rate of change greater than or equal to a first threshold, stop a control for holding the electrodes in a same position after the supply of electric current is started while controlling the electrode drive motor to decrease the rate of change of the pressurizing force…when the pressurizing force is decreasing at a rate of change greater than or equal to a second threshold, stop control for holding the electrodes in a same position after the supply of electric current is started while controlling the electrode drive motor to decrease the rate of change of the pressurizing force….”  Such functions are not considered generic operations which a conventional processor can perform.  Therefore, the claimed functions are considered specialized functions corresponding to Computer-Implemented functions (MPEP 2161.01-I and MPEP 2181-II-B). MPEP 2181-II-B is summarized below:
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id.

Here functions such as “processing,” "receiving,” and “storing,” as stated above, can be achieved by any general purpose computer without special programming (Reference In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 Fed Cir. 2011).  However, in the instant claimed invention, the claims require the processor be specifically programmed to “detect the pressurizing force that the pair of electrodes apply to a workpiece…determine whether or not the welding is performed in a normal state based on change tendency including a rate of change of the pressurizing force during a period in which the pressurizing force increases…when the pressurizing force is increasing at a rate of change greater than or equal to a first threshold, stop a control for holding the electrodes in a same position after the supply of electric current is started while controlling the electrode drive motor to decrease the rate of change of the pressurizing force…when the pressurizing force is decreasing at a rate of change greater than or equal to a second threshold, stop control for holding the electrodes in a same position after the supply of electric current is started while controlling the electrode drive motor to decrease the rate of change of the pressurizing force….”  Here, the structure of the processor need not only be the associated hardware, but also includes the corresponding software/algorithm.
	Turning to the written description, Figure 2 shows control apparatus 18.

    PNG
    media_image1.png
    555
    729
    media_image1.png
    Greyscale

	With regards to the hardware, paragraph 0028 discloses that control apparatus 18 includes an “electrical control unit having a CPU (Central Processing Unit), RAM (Random Access Memory), ROM (Read Only Memory) and other devices connected with one another via a buss.”
	With regards to the processor being programmed to detect the pressurizing force that the pair of electrodes apply to a workpiece, paragraph 0058 discloses that “pressurizing force detection part 66 detects the value of the electric current supplied to the electrode drive motor 34 at a predetermined time. The pressurizing force detection part 66 can estimate the pressurizing force P based on the value of the electric current supplied to the electrode drive motor 34.” Paragraph 0099 discloses that detection part 66 can detect the pressurizing force based on an output of torque sensor 38.  Here, the 
	With regards to the processor being programmed to the stop control for holding the electrodes when the pressurizing force is increasing and decreasing limitations, paragraph 0049 discloses that the pressurizing force increases in accordance with the growth of the nugget 78.  Position control part 69 keeps the position of the movable electrode 30 to the position at the time when the pressurizing force reached the first pressurizing force Ps and as nugget 78 shrinks the pressurizing force gradually decreases due to the elastic deformation of gun arms 35/36.  As nugget 78 shrinks, the electric current supplied to motor 34 decreases.  Paragraph 0059 discloses the use of determination part 70 that acquires the pressurizing force at time t1 and at time t2 and calculates the inclination of the pressurizing force by ((P2-P1)/Δt). Paragraph 0060 discloses that “…the inclination of the pressurizing force when the pressurizing force increases is greater than the inclination in the normal case that is represented by the graph A. According to the present embodiment, the storage part 62 stores a judgement range for the inclination of the pressurizing force at a time when a predetermined time elapses after the start of the supply of electric current. The determination part 70 compares the inclination of the pressurizing force with the judgement range for inclination of the pressurizing force. The determination part 70 determines that the 
Paragraph 0069 discloses “The control apparatus 15 according to the present embodiment can perform an auxiliary control for correcting the pressurizing force when the determination part 70 determines that the welding is performed in an abnormal state. First, an example of performing the auxiliary control during the period in which the pressurizing force decreases will be described. The inclination of the pressurizing force may become too small during the period in which the pressurizing force decreases. In other words, the absolute value of the inclination of the pressurizing force may become too great. With reference to FIG. 6, the graph B represents an example in which the nugget 78 cools down rapidly. For example, in the case represented by the graph B, when electric current is supplied to the electrodes 30, 32 in order to restrain the nugget from cooling down too rapidly, the resistance in the weld increases due to some reason, whereby the flow of welding electric current is obstructed.” Paragraph 0073 discloses, with reference to Figure 7, that “The graph E represents an example in which an 
Here, the written description is silent as to what embodies the pressurizing force control part 68.  That is, pressurizing force control part is not disclosed as a program, software, or algorithm.  The written description lacks sufficient description as to what structures the control part 68 is intended to encompass.  For example, does 68 include or exclude programmable or non-programmable functional blocks that are executed by the processor/CPU?
Paragraph 0031 discloses that an “operator can input an operation program, a judgement range, and the like to the control apparatus 15 by using the input part 43,” while paragraph 0032 discloses that the “robot control part 53 sends a motion command based on the operation program to a robot drive circuit 54.” Similarly, paragraph 0036 discloses that control apparatus 18 includes welding gun motion control part 61 that controls the electric current supplied to the electrode drive motor 34 and the voltages applied to the electrodes 30, 32 and that the “welding gun motion control part 61 sends a motion command based on the operation program to the electrode drive circuit 63 and the voltage supply circuit 64.”

A machine learning apparatus has a function of analyzing data sets that are inputted to the device and extracting useful rules, knowledge expression, judgement criteria, and the like that are contained in the data sets, and outputting the judgement result as well as learning knowledge. There are various techniques therefor, which can be roughly categorized into "supervised learning", "unsupervised learning", and "reinforcement learning". Furthermore, there is a technique called "deep learning", in which the machine learns to extract feature amounts for implementing these techniques.

	Figure 12 depicts a block diagram of the various components of the machine learning apparatus 19, which includes an input part 83, a state acquisition part 84, a learning part 85, a decision making part 88, and a storage part 89. Paragraphs 0119-0122 disclose the functionality of the aforementioned “parts” of the machine learning apparatus.  However, there is not disclosure of what these “parts” actually are, in terms of structure, software, or combination thereof.
	Furthermore, in the Remarks filed 08/03/2021, reference is made to pages 19 and 20 of the instant specification for the controller determining the rate of change of the electrode pressure. Pages 19-20 cited refer to paragraphs 0069-0073 (which are referenced in the above analysis).  The Remarks do not provide better understanding as to what programming is executed by the processor to achieve the claimed functions.
The written description only hints towards a general purpose computer (CPU) and associated algorithm as the structure that performs the claimed functions. In cases Noah Systems Inc. v. Intuit Inc., 675 F,3d 1302, 1312, 102 USPG2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 88 USPG2d at 1239. The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. The specification, as originally filed, does not provide sufficient disclosure of an algorithm. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01 -I.  

	



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 and 7 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Claim limitation “processor programmed to….” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Please see above for analysis. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 1, the recitation of “…when the pressurizing force is increasing at a rate of change greater than or equal to a first threshold, stop a control for holding the electrodes in a same position after the supply of electric current is started…” renders the claim indefinite as it is unclear if such stopping a control for holding the electrodes is intended to refer to the “control the electrode drive motor so as to hold the electrodes…at positions…” previously recited or to another control for holding the electrodes.

	Regarding claim 2, the recitation of “with respect a predetermined magnitude of the pressurizing force” renders the claim indefinite as it is unclear if the “predetermined magnitude” is intended to refer to the “magnitude of the pressurizing force.”
	Regarding claim 3, the recitation of “store a judgement range for the rate of change of the pressurizing force” renders the claim indefinite as it is unclear which “rate of change” is being referenced; the rate of change greater than or equal to a first threshold or the rate of change greater than or equal to a second threshold.
	Regarding claim 4, the recitation of “the judgement range” renders the claim indefinite as “the judgement range” lacks proper antecedent basis.
Regarding claim 4, the recitation of “store the judgement range for the rate of change of the pressurizing force” renders the claim indefinite as it is unclear which “rate of change” is being referenced; the rate of change greater than or equal to a first threshold or the rate of change greater than or equal to a second threshold.
	Regarding claim 4, the recitation of “the abnormal state” renders the claim indefinite as “the abnormal state” lacks proper antecedent basis and it is unclear what 
Regarding claim 7, the recitation of “when the rate of change of the pressurizing force” renders the claim indefinite as it is unclear which “rate of change” is being referenced; the rate of change greater than or equal to a first threshold or the rate of change greater than or equal to a second threshold.
Regarding claim 7, the recitation of “the judgement range” renders the claim indefinite as “the judgement range” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Patent 5582747), hereinafter Sakai, in view of Hasegawa et al. (U.S. Publication 2011/0180518), hereinafter Hasegawa.
Regarding claim 1, Sakai discloses a spot welding apparatus (col. 1, lines 5-10; “spot welding control method and apparatus using a servo welding gun”) (Fig. 1, depicting the spot welding apparatus) (Figures 1-4 and 18-20; 3:15-38) comprising: 

    PNG
    media_image2.png
    749
    552
    media_image2.png
    Greyscale

a spot welding gun (2) (3:45-53) including a pair of electrodes (3 and 4) disposed opposite to each other (as shown above) and an electrode drive motor (26) driving at least one electrode of the pair of electrodes (3:67 to 4:11; “A servo motor 26 is connected to the other leg portion. A threaded rod 28 of a ball screw coupling is coupled to a rotational shaft 21 of the servo motor 26 via a coupling 27. The threaded rod 28 is rotatably supported by bearings 29a and 29b which are connected to the C-shaped framework 29. A nut 25 is rotatably coupled to the threaded rod 28 via ball elements of the ball screw coupling, so that the nut 25 is moved in an axial direction of the threaded rod 28 by rotating the threaded rod 28. Another tip holder 23 is coupled to the nut 25 via a connecting member. The tip holder 23 holds another electrode tip 3. Thus, the electrode tip 3 is moved by operating the servo motor 26.”); and 

    PNG
    media_image3.png
    658
    572
    media_image3.png
    Greyscale

a welding gun controller (welding gun is control by control unit 7 with welding points being programmed in the control unit 7; 3:59-63) including a processor (CPU 72/73; Fig. 2; 4:26-30) for controlling the spot welding gun, the processor programmed to:  
control a pressurizing force by controlling a position of at least one electrode of the pair of electrodes (5:1-6; controlling actual pressure force to become equal to the instruction pressure force), detect the pressurizing force that the pair of electrodes apply to a workpiece (The instant application, in paragraph 0057 as published, discloses that detection part 66 of the controller “detects the value of the electric current supplied to the electrode drive motor 34 at a predetermined time. The pressurizing force detection part 66 can estimate the pressurizing force P based on the value of the electric current supplied to the electrode drive motor 34”) (Sakai discloses, 5:1-6, the processor including portion 73e “for comparing an actual pressure force value calculated from an actual electric current of the servo motor 26 with an instruction pressure force value sent from the main CPU 72, and for controlling the actual pressure force to become equal to the instruction pressure force.” Here, portion 73e of the CPU of Sakai that calculates an actual pressure force from the actual electric current of motor 26 is considered to correspond to the detection part 66 of the CPU 18 that estimates the pressurizing force based on the value of the electric current supplied to the motor 34 of the instant application) (CPU 72/73 includes portions 73c and 73d that control servo motor 26, along with encoder 9; 4:lines 59-67) (4:12-20 discloses encoder 9 being coupled to servo motor 26 and detecting the rotational angle of the servo moto 26 to thereby detect a position of the electrode 3, where 4:10-11 discloses electrode 3 being moved by operating servo moto 26.  Therefore, the CPU of Sakai controls a position of electrode 3) (3: 59-63; welding points are programmed in control unit 7 and control unit 7 moves the welding gun 2 to the programmed points to perform spot-welding. 4:19-26; Electrodes 3, 4 are electrically connected to a welding power source via transformer 11, cable 10, and controller 12, which includes a timer. “The controller 12 is electrically connected to the control unit 7 so that a welding time period is controlled by the control unit 7.”) (control unit 7 includes, 4:35-48, “an abnormal condition occurrence determining device 72d for determining whether or not an abnormal welding condition occurs. The abnormal condition occurrence determining device 72d has a unique structure with respect to each embodiment of the present invention. The abnormal condition occurrence determining device 72d is connected to the abnormal condition occurrence expressing device 71. When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.”) 

    PNG
    media_image4.png
    830
    752
    media_image4.png
    Greyscale

control the electrode drive motor (26) so that the pressurizing force applied by the electrodes (as described above) is a predetermined initial pressurizing force before electric current is supplied (Actual Electrical Current graph shows current level prior to start of spot welding, where the actual pressing force F shown in the Pressing Force graph, is considered the initial pressuring force prior the start of spot welding when current is applied), 
acquire the pressurizing force detected (as described above, the pressurizing force is detected by acquiring the actual current of the servo moto 26) and determine whether or not the welding is performed 9:45-64; “FIG. 19 illustrates a change in the pressing force of the electrode tips 3 and 4 when a fused dispersion occurs. In FIG. 19, line F0 indicates an instructed pressing force value from the main CPU 72. As seen from FIG. 19, when a dispersion occurs, an actual pressing force of the electrode tips 3 and 4 suddenly decreases, and the actual pressing force F also changes at the same time. Therefore, by detecting the actual electric current of the servo motor 26 at small time intervals, occurrence of a fused metal dispersion can be determined. To prevent such a dispersion from repeatedly occurring, it is effective to increase the magnitude of the electric current of the servo motor 26 to thereby increase the pressing force of the electrode tips 3 and 4, preferably to a force greater than the pressing force at the time of occurrence of the first dispersion. To increase the pressing force, as illustrated in FIG. 19, the instructed servo motor electric current value from the main CPU 72 is increased in a short time period so that the actual servo motor electric current is increased.”), and  Page 2 of 7Appln. No.: 15/678,426SEIF-380US Amendment dated November 26, 2019 In Reply to Office Action of September 5, 2019
when the pressurizing force is increasing at a rate of change greater than or equal to a first threshold, stop a control for holding the electrodes in a same position after the supply of the electric current is started while controlling the electrode drive motor to decrease the rate The use of “when” in the claimed language defines a contingent limitation.  MPEP 2111.04-II states “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.”) (As Sakai teaches each claimed structure including the welding gun controller including a processor for controlling the spot welding gun, Sakai therefore possesses the necessary structure for performing the claimed function should the condition occur. Furthermore, based on the broadest reasonable interpretation of the limitation, no further structure is required to achieve the claimed function)
when the pressurizing force is decreasing at a rate of change greater than or equal to a second threshold, stop a control for holding the electrodes in a same position after the supply of the electric current is started while controlling the electrode drive motor to decrease the rate of change of the pressurizing force such that the pressurizing force decreases at a decreased rate of change that is less than the second The use of “when” in the claimed language defines a contingent limitation.  MPEP 2111.04-II states “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.”) (As Sakai teaches each claimed structure including the welding gun controller including a processor for controlling the spot welding gun, Sakai therefore possesses the necessary structure for performing the claimed function should the condition occur. Furthermore, based on the broadest reasonable interpretation of the limitation, no further structure is required to achieve the claimed function).  

Sakai discloses the control unit 7 (CPU) controlling the electrode drive motor 26 to control the positioning of the electrodes 3, 4, but does not explicitly disclose the processor being configured to control the electrode drive motor so as to hold the electrodes, after the supply of the electric current is started, at positions when the initial pressurizing force is applied before the electric current is supplied.

    PNG
    media_image5.png
    422
    718
    media_image5.png
    Greyscale

	Hasegawa teaches that it is known in the art of resistance welding (para. 0003, “resistance welding method for resistance-welding workpieces efficiently by controlling a welding pressure applied to the workpieces and a welding current passing through the workpieces”) for a welding apparatus to comprise a welding gun (gun assembly 20 including movable gun arm 30 and fixed gun arm 32; para. 0022) including a pair of electrodes (34, 36) disposed opposite to each other (as shown in Figure 1 above) and an electrode drive motor (servomotor 38) driving at least one electrode of the pair of electrodes (para. 0022; 38 drives arm 30 along the direction indicated by arrow A, which drives electrode 34) and a welding gun controller (22) including a processor (para. 0027, controller 22 comprises a computer that executes a corresponding program) for controlling the welding gun (controller 22 includes pressure controller 52 that controls servomotor 38, thereby controlling the welding pressure applied for electrodes 34, 36 onto workpieces 60, 62; para. 0027).

    PNG
    media_image6.png
    710
    474
    media_image6.png
    Greyscale

	Hasegawa further teaches controlling the electrode drive motor (38) so that the pressurizing force (welding pressure) applied to the electrodes is a predetermined initial pressurizing force before electric current is supplied (para. 0030, with respect to Figs. 4A-D, discloses that timing A represents the time at which current is supplied to the workpieces through electrodes 34, 36).  Here, welding current is supplied at time A, where the pressurizing force (welding pressure) is shown occurring prior to the supply of electric current at time A. (para. 0029).  As shown above, the time occurring between A 
Hasegawa teaches holding the electrodes, after the supply of the electric current is started (after time A), at positions when the initial pressurizing force is applied before the electric current is supplied (Para. 0028, “…FIG. 4B illustrates a curve 72 representative of the relationship between the welding pressure and the time. The graph shown in FIG. 4C illustrates a curve 74 representative of the relationship between the welding current and the time. The graph shown in FIG. 4D illustrates a curve 76 representative of the relationship between the contact area of the electrode tips 34, 36 held in contact with the workpieces 60, 62 and the time.”) (Fig. 4C shows welding current being zero prior to timing A, where Fig. 4B shows that the welding pressure prior to timing A.  Here. The welding pressure prior to timing A is shown a positive value, indicating that pressure is being applied, which is considered to correspond to the claimed initial pressurizing force before electric current is supplied) (para. 0039, “As seen from the curve 72 in FIG. 4B, the prescribed welding pressure is applied to the workpieces 60, 62 until the welding time reaches the timing B. When the welding time reaches the timing B, the welding pressure is lowered from the prescribed welding pressure to a certain pressure level, and is subsequently maintained at the certain pressure level.”) (Here, curve 72 indicates that the welding pressure being supplied after the supply of current is the same as the initial amount prior to the electric current, until time B.  Therefore, the electrodes are held in position to maintain the initial pressurizing force after current is supplied, as claimed).
para. 0030), while reducing the time in which the current is supplied (para. 0044).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai with Hasegawa, by adding to the processor functionality of Sakai, which discloses controlling pressurizing force, with the teachings of Hasegawa, in order to provide instructions for the processor to control the electrode drive motor to press the workpiece(s) under relatively high welding pressure (pressurizing force), thereby holding the nugget formed during welding in position and preventing sputtering from developing (para. 0030), while reducing the time in which the current is supplied (para. 0044).
	Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the processor is further configured to output a notification that the welding is performed in an abnormal state when the processor determines that the welding is performed in the abnormal state when the rate of change of the pressurizing force is out of the judgement range [Sakai (Col. 4, lines 26-48; control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs.” “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Col. 5, lines 22-31; “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”)].
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Patent 5582747), hereinafter Sakai, in view of Hasegawa et al. (U.S. Publication 2011/0180518), hereinafter Hasegawa, and in further view of Sakai (Embodiment of Figs. 14-17), hereinafter Sakai (3).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the processor is further configured to: store a judgement range for the rate of change of the pressurizing force with respect to a magnitude of the pressurizing force during the period in which the pressurizing force increases or the period in which the pressurizing force decreases (Col. 6, lines 2-4; The RAM of the control unit 7 is able to store a variety of information and is also able to store the claimed judgment range.  That is, the claimed limitation of storing a judgement range requires no further structure and the RAM of Sakai corresponds to the RAM of the instant application as recited in paragraph 0028 as published.  Therefore, the RAM of Sakai being the same as that of the instant application is structurally capable of storing the claimed judgement range.).
Col. 4, lines 26-48 that control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs” and that “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Still further Sakai discloses (Col. 5, lines 22-31) “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”  
Sakai, therefore, discloses determining that the welding is performed in an abnormal state but does not explicitly disclose that the abnormal state occurs when the rate of change of the pressurizing force with respect to a predetermined magnitude of the pressurizing force is out of the judgement range.  

    PNG
    media_image7.png
    736
    517
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    468
    593
    media_image8.png
    Greyscale

MPEP 2111.04-II; “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”) (8:25-31; “the abnormal condition occurrence determining device 72d includes an uneven pressure determining means for detecting uneven pressure on the workpiece by one of the electrode tips 3 and 4 so that such uneven pressure is prevented.”) (8:57 to 9:22; “detecting uneven pressure on the workpiece 6 by the electrode tips 3 and 4, and for preventing such uneven pressure. This routine is cycled at small time intervals. At step 301, it is decided whether either one of the electrode tips 3 and 4 is in contact with the workpiece 6. If neither tip is not yet is in contact with the workpiece, the cycle is repeated until at least one of the tips comes into contact with the workpiece. When at least one of the tips is in contact with the workpiece, the routine proceeds to step 302. In this connection, the contact of the tip with the workpiece can be determined by a sudden increase in the electric current of the servo motor 26A, 26B as illustrated in FIG. 16, or by a change in position of the tips 3 and 4 from a varying state to a constant state as illustrated in FIG. 17. At step 302, it is determined whether or not the other electrode tip also is in contact with the workpiece 6. Step 302 is repeated until the other electrode tip comes in contact with the workpiece 6. In steps 301 and 302, if only one of the electrode tips 3 and 4 come in contact with the workpiece 6, the driving of that electrode tip by the corresponding actuator is stopped. 
The advantage of combining the teachings of Sakai (3) is that in doing so would provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai, as modified by Hasegawa, with Sakai (3) by adding to the processor functionality of Sakai, which discloses controlling pressurizing force and determining an abnormal state, with the teachings of Sakai (3), in order to provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the processor is further configured to: store a judgement range for the rate of change of the pressurizing force with respect to a predetermined time after the supply of the electric current is started (Col. 6, lines 2-4; The RAM of the control unit 7 is able to store a variety of information and is also able to store the claimed judgment range.  That is, the claimed limitation of storing a judgement range requires no further structure and the RAM of Sakai corresponds to the RAM of the instant application as recited in paragraph 0028 as published.  Therefore, the RAM of Sakai being the same as that of the instant application is structurally capable of storing the claimed judgement range.).
Sakai further discloses (Col. 4, lines 26-48 that control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs” and that “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Still further Sakai discloses (Col. 5, lines 22-31) “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a 
Sakai, therefore, discloses determining that the welding is performed in an abnormal state but does not explicitly disclose that the abnormal state occurs when the rate of change of the pressurizing force with respect to a time at which the supply of the electric current is started is out of the judgement range.

    PNG
    media_image7.png
    736
    517
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    468
    593
    media_image8.png
    Greyscale

However, Sakai teaches in another embodiment (Figs. 14-17) determining an abnormal state when the rate of change of the pressurizing force with respect to a time at which the supply of the electric current is started is out of the judgement range (MPEP 2111.04-II; “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”) (8:25-31; “the abnormal condition occurrence determining device 72d includes an uneven pressure determining means for detecting uneven pressure on the workpiece by one of the electrode tips 3 and 4 so that such uneven pressure is prevented.”) (8:57 to 9:22; “detecting uneven pressure on the workpiece 6 by the electrode tips 3 and 4, and for preventing such uneven pressure. This routine is cycled at small time intervals. At step 301, it is decided whether either one of the electrode tips 3 and 4 is in contact with the workpiece 6. If neither tip is not yet is in contact with the workpiece, the cycle is repeated until at least one of the tips comes into contact with the 
The advantage of combining the teachings of Sakai (3) is that in doing so would provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the processor is further configured to: store the judgement range for the rate of change of the pressurizing force with respect to predetermined time interval after the supply of the electric current is started (Col. 6, lines 2-4; The RAM of the control unit 7 is able to store a variety of information and is also able to store the claimed judgment range.  That is, the claimed limitation of storing a judgement range requires no further structure and the RAM of Sakai corresponds to the RAM of the instant application as recited in paragraph 0028 as published.  Therefore, the RAM of Sakai being the same as that of the instant application is structurally capable of storing the claimed judgement range.).
Sakai further discloses (Col. 4, lines 26-48 that control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs” and that “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence ” Still further Sakai discloses (Col. 5, lines 22-31) “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”  
Sakai, therefore, discloses determining that the welding is performed in an abnormal state but does not explicitly disclose determining whether or not the rate of change of the pressurizing force is out of the judgement range in the predetermined time interval, and determining that the welding is performed in the abnormal state when the rate of change of the pressurizing force is out of the judgement range.

    PNG
    media_image7.png
    736
    517
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    468
    593
    media_image8.png
    Greyscale

MPEP 2111.04-II; “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”) (8:25-31; “the abnormal condition occurrence determining device 72d includes an uneven pressure determining means for detecting uneven pressure on the workpiece by one of the electrode tips 3 and 4 so that such uneven pressure is prevented.”) (8:57 to 9:22; “detecting uneven pressure on the workpiece 6 by the electrode tips 3 and 4, and for preventing such uneven pressure. This routine is cycled at small time intervals. At step 301, it is decided whether either one of the electrode tips 3 and 4 is in contact with the workpiece 6. If neither tip is not yet is in contact with the workpiece, the cycle is repeated until at least one of the tips comes into contact with the workpiece. When at least one of the tips is in contact with the workpiece, the routine proceeds to step 302. In this connection, the contact of the tip with the workpiece can be determined by a sudden increase in the electric current of the servo motor 26A, 26B as illustrated in FIG. 16, or by a change in position of the tips 3 and 4 from a varying state to a constant state as illustrated in FIG. 17. At step 302, it is determined whether or not the other electrode tip also is in contact with the workpiece 6. Step 302 is repeated until the other electrode tip comes in contact with the workpiece 6. In steps 301 and 302, if only one of the electrode tips 3 and 4 come in contact with the 
The advantage of combining the teachings of Sakai (3) is that in doing so would provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai, as modified by Hasegawa, with Sakai (3) by adding to the processor functionality of Sakai, which discloses controlling pressurizing force and determining an abnormal state, with the teachings of Sakai (3), in order to provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Patent 5582747), hereinafter Sakai, in view of Hasegawa et al. (U.S. Publication 2011/0180518), hereinafter Hasegawa, and in further view of Zacharia et al. (U.S. Patent 6018729), hereinafter Zacharia.
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches that the processor [Sakai (7)] is further configured to set a judgement range for the change tendency [Sakai (Col. 4, lines 26-48; control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs.” “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Col. 5, lines 22-31; “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”) (4:59-67; “…portions 73c and 73d for calculating differentials between (a) instruction values for a position and a speed of the electrode tip 3 sent from the second raceway track calculation portion 72b and (b) actual values for a position and a speed of the electrode tip 3 fed back from the encoder 
However, Sakai does not explicitly disclose the use of machine learning.

    PNG
    media_image9.png
    564
    746
    media_image9.png
    Greyscale

Zacharia teaches that it is known in the art of spot welding controllers (1:5-10; “This invention relates to the field of spot welders and, more particularly, to production spot welders utilizing a neural network to control welding time and to control welding current as a function of time, thereby optimizing spot welding conditions and spot weld Figure 1 above, depicts welding head 26 including electrodes 24, and controller 28, which are considered to correspond to the welding gun, electrodes, and control unit of Sakai) that during spot welding, a pair of opposing electrode tips are brought toward each other to clamp the workpiece under pressure (1:13-22) and that a nugget is formed as a result of applied electrical current causing localized heating and, subsequently, melting (1:23-36). Zacharia teaches that it is desirable to avoid weld expulsion in order to achieve reproducible good strength welds (1:37-49).

    PNG
    media_image10.png
    536
    765
    media_image10.png
    Greyscale

Zacharia further teaches the controller (28) including a welding controller (70) that receives instructions from host (68), including “clamping force to apply” to the workpiece (10:12-20). Figure 2, above, shows the controller including a neural network (58), which is “a modifiably interconnected set of active, generally non-linear, elements (usually called neurons) which accept input signals from their environment and which ” (8:60 to 9:17). Still further, Zacharia teaches that the neural network (58) transmits data to net controller (62) (9:26-30), which receives other instructions from host (68) that contains all of the processing parameters for the welding system (9:38-45).
The advantage of combining the teachings of Zacharia is that in doing so would provide a spot welding controller that is able to terminate a spot weld in progress at the precise moment at which optimal weld strength and/or nugget size is achieved (2:23-29; 4:25-45; 9:47 to 10:20, detailing precise stopping of the weld).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai, as modified by Hasegawa, with Zacharia by adding to the processor functionality of Sakai, which discloses controlling pressurizing force and determining an abnormal state, with the teachings of Zacharia, in order to provide a spot welding controller that is able to terminate a spot weld in progress at the precise moment at which optimal weld strength and/or nugget size is achieved (2:23-29; 4:25-45; 9:47 to 10:20, detailing precise stopping of the weld).
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant traverses that “Sakai does not mention the controlling the rate of change of pressure” (Remarks, page 6).


    PNG
    media_image11.png
    427
    850
    media_image11.png
    Greyscale

Figure 19, with the above portion only representing the pressing force graph, shows the pressing force varying with respect to time (i.e., the rate of change).  As Sakai teaches the processor controlling the actual pressure force, Sakai also teaches controlling the rate of change of the pressing force.
With continued reference to claim 1, the applicant traverses Hasegawa in that “pressure is controlled differently than Applicant’s algorithm described above. Specifically, Hasegawa reduces pressure after the nugget stops expanding.”
In response the examiner respectfully disagrees as claim 1 is broader than applicant’s contention.  Here, claim 1 is not limited to reducing pressure relative to nugget expansion. Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Hasegawa is relied to teach the processor controlling the electrode drive motor so as to hold the electrodes, after the supply of the electric current is started, at positions when the initial pressurizing force is applied before the electric current is supplied.  Hasegawa is not relied upon to teach the manner in which pressure is controlled.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With continued reference to claim 1, the applicant traverses Hasegawa in that:
In addition, the Office Action takes the position that Hasagawa discloses the feature wherein the processor is "configured to control the electrode drive motor so as to hold the electrode, after the supply of the electric current is started, at positions when the initial pressurizing force is applied before the electric current is supplied". However, Applicant respectfully disagrees. Specifically, Hasegawa discloses, in paragraphs [0024] and [0032], that the nugget 64 expands vertically by Joule heat after the welding current is supplied to the electrode tip 34, and that the electrode tip 34 moves upwardly while the nugget 64 expands vertically. In other words the electrode tip 34 moves upwardly after welding current is supplied thereto. Accordingly, Hasegawa does not describe that the processor controls the electrode drive motor so as to hold the electrode tip 34 at its position before the electric current is supplied. 

	In response, the examiner respectfully disagrees.  The claim limitation in question is “control the electrode drive motor so as to hold the electrodes, after the 
Hasegawa teaches controlling the electrode drive motor (38) so that the pressurizing force (welding pressure) applied to the electrodes is a predetermined initial pressurizing force before electric current is supplied (para. 0030, with respect to Figs. 4A-D, discloses that timing A represents the time at which current is supplied to the workpieces through electrodes 34, 36).  Here, welding current is supplied at time A, where the pressurizing force (welding pressure) is shown occurring prior to the supply of electric current at time A. (para. 0029).  That is, paragraph 0029 discloses that the welding current through electrodes 34/36 is supplied after the workpiece is gripped by the welding pressure.  

    PNG
    media_image6.png
    710
    474
    media_image6.png
    Greyscale

As shown above, the time occurring between A and B is considered to denote a time after the supply of electric current.  Similarly, the smaller arrows shown above indicate the time before current is supplied. 
Hasegawa teaches holding the electrodes, after the supply of the electric current is started (after time A), at positions when the initial pressurizing force is applied before the electric current is supplied (Para. 0028, “…FIG. 4B illustrates a curve 72 representative of the relationship between the welding pressure and the time. The graph shown in FIG. 4C illustrates a curve 74 representative of the relationship between the welding current and the time. The graph shown in FIG. 4D illustrates a curve 76 representative of the relationship between the contact area of the electrode tips 34, 36 held in contact with the workpieces 60, 62 and the time.”) (Fig. 4C shows welding current being zero prior to timing A, where Fig. 4B shows that the welding pressure prior to timing A.  Here. The welding pressure prior to timing A is shown a positive value, indicating that pressure is being applied, which is considered to correspond to the claimed initial pressurizing force before electric current is supplied) (para. 0039, “As seen from the curve 72 in FIG. 4B, the prescribed welding pressure is applied to the workpieces 60, 62 until the welding time reaches the timing B. When the welding time reaches the timing B, the welding pressure is lowered from the prescribed welding pressure to a certain pressure level, and is subsequently maintained at the certain pressure level.”) (Here, curve 72 indicates that the welding pressure being supplied after the supply of current is the same as the initial amount prior to the electric current, until time B.  Therefore, the electrodes are held in position to maintain the initial pressurizing force after current is supplied, as claimed).
Here, the broadest reasonable interpretation of “control the electrode drive motor so as to hold the electrodes, after the supply of the electric current is started, at positions when the initial pressurizing force is applied before the electric current is supplied” is not limited to preventing upward movement of the electrodes.  Rather, such interpretation includes holding the electrodes, after the supply of electric current, at relative positions when the initial pressurizing force is applied. In Hasegawa, the welding pressure is maintained to be the same, or at least substantially the same, value before and after the start of welding, where the welding pressure only begins 
For the reasons discussed above, the examiner maintains the prior art rejections indicated under 35 USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761